Non-Final Office
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed October 15, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The Applicant is reminded that although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Freilich et al., US 11,288,138 B1.
Referring to claim 1:
In col. 11, lines 33-43 and 50-56 and in col. 13, lines 12-26 Freilich et al. disclose generating a plurality of data fragments (user data distributed across storage nodes) from a set of data to enable reconstruction (rebuild the data) of a portion of the data from a subset of the plurality of data fragments (erasure coding schemes), wherein the plurality of data fragments includes a first fragment and a second fragment.
In col. 11, lines 50-56, Freilich et al. disclose storing, across a plurality of nodes in a network, the plurality of data fragments, wherein storing the plurality of data fragments includes storing the first fragment at a first node and the second fragment at a second node.
In Fig. 2A and in col. 15, lines 39-43 and in col. 16, lines 31-40, Freilich et al. disclose generating, by the first node, a plurality of secondary fragments derived from the first fragment to enable reconstruction (data is read, correcting any errors) of the first fragment from a subset of the plurality of secondary fragments (data is striped across multiple units of non-volatile solid state storage 152, which is in a single storage node).
In col. 15, lines 39-43, Freilich et al. disclose storing the plurality of secondary fragments from the first fragment across a plurality of storage devices included within the first node, wherein storing the plurality of secondary fragments includes storing each of the plurality of secondary fragments in a different one of the plurality of storage devices.
In col. 13, lines 12-21, Freilich et al. disclose reconstructing the portion of the data from a subset of the plurality of data fragments, wherein reconstructing the portion of the data includes reconstructing the first fragment from a subset of the plurality of secondary fragments.
Referring to claims 2 and 14, in col. 13, lines 12-21, Freilich et al. disclose wherein reconstructing the portion of the data includes: identifying a failed storage device within the first node (non-volatile solid state storage is unreachable, and col. 61, lines 26-30 discloses a disruption in communications may occur because a storage system fails), wherein the failed storage device is one of the plurality of storage devices included within the first node (col. 15, lines 39-43—data striped across multiple units of non-volatile state storage).  And in col. 13, lines 19-21, Freilich et al. disclose reconstructing data stored at the failed storage device using secondary fragments stored across a reconstruction subset of the plurality of storage devices, wherein the reconstruction subset does not include the failed storage device.  Additionally, in col. 85, lines 18-23, Freilich et al. disclose performing a RAID rebuild).
Referring to claims 3 and 16, in col. 11, lines 37-43 and col. 13, lines 12-26, Freilich et al. disclose wherein reconstructing the data stored at the failed storage device includes: reconstructing the data stored at the failed storage device within the first node (erasure codes are used across flash memory devices on a single storage device) without requiring network access to any of the other plurality of nodes in the network.
Referring to claims 4 and 15, in col. 11, lines 37-43 and col. 13, lines 12-26, Freilich et al. disclose wherein reconstructing the data stored at the failed storage device includes: reconstructing the data stored at the failed storage device within the first node (erasure codes are used across flash memory devices on a single storage device) without generating network activity.
Referring to claims 6 and 18:
In Fig. 2A and in col. 15, lines 39-43 and in col. 16, lines 31-40, Freilich et al. disclose wherein the plurality of storage devices is a first plurality of storage devices.
In Fig. 2A and in col. 15, lines 39-43 and in col. 16, lines 31-40, Freilich et al. disclose generating, by the second node, a plurality of secondary fragments derived from the second fragment to enable reconstruction (data is read, correcting any errors) of the second fragment from a subset of the plurality of secondary fragments (data is striped across multiple units of non-volatile solid state storage 152, which is in a single storage node) derived from the second fragment.  The Examiner notes that Freilich et al. is not limited to only one storage node with a plurality of solid state storage devices, but discloses each storage node capable of having a plurality of solid state storage devices.
In col. 15, lines 39-43, Freilich et al. disclose storing the plurality of secondary fragments derived from the second fragment across a plurality of storage devices included within the second node, wherein storing the plurality of secondary fragments derived from the second fragment includes storing each of the plurality of secondary fragments derived from the second fragment in a different one of the second plurality of storage devices.
Referring to claims 7 and 19, in col. 13, lines 12-21, Freilich et al. disclose wherein reconstructing the portion of the data includes: reconstructing the second fragment from a subset of the plurality of second fragments derived from the second fragment.
Referring to claim 8, in col. 17, lines 51-55, Freilich et al. disclose wherein generating the plurality of data fragments includes: generating a plurality of Reed Solomon erasure coding data fragments, the plurality of Reed Solomon erasure coding data fragments including a plurality of parity data fragments.
Referring to claim 9, in col. 17, lines 51-55, Freilich et al. disclose wherein generating the plurality of secondary fragments from the first fragment includes: generating one or more parity data fragments (LDPC used within a single storage unit).
Referring to claim 10, in col. 21, lines 7-9, Freilich et al. disclose wherein storing the plurality of data fragments includes: storing each of the plurality of data fragments in a different fault domain.
Referring to claim 11, in col. 21, lines 7-9, Freilich et al. disclose wherein the fault domain is defined as a node.
Referring to claim 12, in col. 11, lines 50-53 and in col. 12, lines 33-34, Freilich et al. disclose wherein the fault domain is defined as a rack (a chassis is a rack and multiple chassis are connected together to define a storage cluster).
Referring to claim 13:
In col. 3, lines 19-25 and in col. 14, lines 5-15, Freilich et al. disclose a storage system comprising: a memory system; and processing circuitry having access to the memory system, wherein the processing circuitry is configured to be capable of performing operations.
In col. 11, lines 33-43 and 50-56 and in col. 13, lines 12-26 Freilich et al. disclose generating a plurality of data fragments (user data distributed across storage nodes) from a set of data to enable reconstruction (rebuild the data) of the set of data from a subset of the plurality of data fragments (erasure coding schemes), wherein the plurality of data fragments includes a first fragment and a second fragment.
In col. 11, lines 50-56, Freilich et al. disclose storing, across the plurality of nodes in a network, the plurality of data fragments, wherein storing the plurality of data fragments includes storing the first fragment at a first node and the second fragment at a second node, wherein the first node and the second node are included within the plurality of nodes.
In Fig. 2A and in col. 15, lines 39-43 and in col. 16, lines 31-40, Freilich et al. disclose generating a plurality of secondary fragments derived from the first fragment to enable reconstruction (data is read, correcting any errors) of the first fragment from a subset of the plurality of secondary fragments (data is striped across multiple units of non-volatile solid state storage 152, which is in a single storage node).
In col. 15, lines 39-43, Freilich et al. disclose storing the plurality of secondary fragments from the first fragment across a plurality of storage devices included within the first node, wherein storing the plurality of secondary fragments includes storing each of the plurality of secondary fragments in a different one of the plurality of storage devices.
In col. 13, lines 12-21, Freilich et al. disclose reconstructing the set of data from a subset of the plurality of data fragments, wherein reconstructing the set of data includes reconstructing the first fragment from a subset of the plurality of secondary fragments.
Referring to claim 20:
In col. 103, lines 16-21, Freilich et al. disclose a non-transitory computer-readable storage medium comprising instructions that, when executed, configure processing circuitry of a storage system to perform operations
In col. 11, lines 33-43 and 50-56 and in col. 13, lines 12-26 Freilich et al. disclose generating a plurality of data fragments (user data distributed across storage nodes) from a set of data to enable reconstruction (rebuild the data) of at least a portion of the data from a subset of the plurality of data fragments (erasure coding schemes), wherein the plurality of data fragments includes a first fragment and a second fragment.
In col. 11, lines 50-56, Freilich et al. disclose storing, across a plurality of nodes in a network, the plurality of data fragments, wherein storing the plurality of data fragments includes storing the first fragment at a first node and the second fragment at a second node.
In Fig. 2A and in col. 15, lines 39-43 and in col. 16, lines 31-40, Freilich et al. disclose generating, by the first node, a plurality of secondary fragments derived from the first fragment to enable reconstruction (data is read, correcting any errors) of the first fragment from a subset of the plurality of secondary fragments (data is striped across multiple units of non-volatile solid state storage 152, which is in a single storage node).
In col. 15, lines 39-43, Freilich et al. disclose storing the plurality of secondary fragments from the first fragment across a plurality of storage devices included within the first node, wherein storing the plurality of secondary fragments includes storing each of the plurality of secondary fragments in a different one of the plurality of storage devices.
In col. 13, lines 12-21, Freilich et al. disclose reconstructing the portion of the data from a subset of the plurality of data fragments, wherein reconstructing the at least a portion of the data includes reconstructing the first fragment from a subset of the plurality of secondary fragments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freilich et al., US 11,288,138 B1 as applied to claims 1 and 13 above, and further in view of Chatterjee et al., US 7,711,897 B1. 
Referring to claims 5 and 17, in col. 23, lines 2-5, Freilich et al. disclose that incoming data is temporarily stored in an NVRAM partition, and then RAID protected and persisted in segments of the storage in flash partitions.  However, Freilich et al. do not explicitly disclose wherein generating a plurality of data fragments from a set of data includes: accumulating data from one or more servers; and responsive to the set of data reaching a sufficient size, generating the plurality of data fragments from the set of data.  In col. 14, lines 30-47, Chatterjee et al. disclose write requests received by a server are arranged sequentially on the RAID array.  When the blocks for an entire stripe has been written to cache, the cache is flushed to disk.  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the cache and flushing to disk of Chatterjee et al. into the storage system of Freilich et al.  A person of ordinary skill in the art would have been motivated to make the modification because dispatching full-stripe writes to a RAID subsystem increases the performance greatly, since the parity may be calculated directly from the data that is being written, without having to read the old parity and the old data (see Chatterjee et al.: col. 14, lines 24-28).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,832,363 B1 discloses storing RAID groups using slices of storage spaces of SSDs and writing data as a unit of stripe depth.
US 11,269,738 B2 discloses the limitations of claims 1, 13, and 20.  US 11,269,738 B2 discloses an array of storage targets and each storage target may be a RAID device. 
US 10,275,312 B1 discloses reconstructing data on a failed node in an erasure-coded system.
US 2006/0123321 A1 discloses determining formulas for reconstruction of lost data in a storage system.
“Erasure coding vs. RAID for disk rebuilds”, by Evans, discloses different aspects of erasure coding and RAID and the benefits of each.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113